Citation Nr: 1235074	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1954 to May 1958.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran testified before a Decision Review Officer (DRO) at the RO in January 2007, and a transcript of that hearing is of record.  However, no Board hearing was requested.

This case was previously before the Board in July 2010.  At that time, the issues were whether new and material evidence had been received to reopen a prior claim for service connection for a lumbar spine disorder, and service connection for a right leg disorder and a left leg disorder.  The Board reopened the claim for a lumbar spine disorder and remanded the merits of the service connection claim for further development.  This claim was fully granted upon remand in a December 2011 rating decision.  Further, no jurisdiction-conferring notice of disagreement has been received as to any downstream issue such as the disability rating or the effective date that was assigned.  As such, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

With respect to the legs, the Board noted in July 2010 that the Veteran had perfected an appeal for the issues of service connection for a right ankle condition (claimed as a right leg condition) and a left leg condition.  The Board also noted that he had been diagnosed with disorders related to his right leg including history of cellulitis, history of right ankle sprain and apparent right ankle injury, and arthritis of the right knee.  Concerning the left leg, the Board noted that the Veteran had been diagnosed with sciatic symptoms in the left leg and arthritis of the left knee.  There was some evidence noted concerning a possible injury to the right leg and ankle and both knees during service, and the Veteran claimed to have pain since that time.  The Board found that the Veteran and a fellow service member had competently and credibly described continuous symptoms of the back and right leg.  

As such, the Board remanded for development including obtaining any outstanding treatment records and providing a VA examination.  Specifically, the Board directed the examiner to identify any current diagnoses of the right or left leg, including of the right ankle or bilateral knees, and to offer an opinion as to whether any diagnosed disorders were related to the Veteran's military service.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record).

Upon development, the agency of original jurisdiction (AOJ) granted service connection for radiculopathy of the right and left lower extremities (or legs), as associated with the now service-connected back disability, in a December 2011 rating decision.  Additionally, the AOJ granted service connection for a right ankle disability in a March 2012 rating decision.  No jurisdiction-conferring notice of disagreement has been received to any downstream issue for such disabilities, so they are no longer before the Board.  See Grantham, 114 F.3d at 1158.  

However, the AOJ denied service connection for a right knee disorder or for any other left leg disorder (to include the knee).  The Veteran continues to appeal from that determination.  See February 2012 supplemental statement of the case (SSOC), March 2012 written brief presentation.  Therefore, these issues remain on appeal.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The virtual file contains new VA treatment records dated through February 2012, which generally show continued treatment for osteoarthritis of the bilateral knees with symptoms including pain.  This evidence is duplicative of the information considered by the AOJ, and it is not pertinent to the appeal.  Therefore, no waiver of review by the AOJ is necessary, and the Board may properly consider such evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  

Moreover, as the Board's decision herein is a full grant of the benefits sought, the Veteran will not be prejudiced by consideration of any new evidence.  Similarly, to the extent that the prior remand directives may not have been completed, there is no prejudice to the Veteran because the benefits sought are being fully granted herein.

The Board observes that the Veteran has submitted records concerning a dental condition since the prior remand.  However, he withdrew his appeal for a dental condition in January 2007, so it is not before the Board.  If the Veteran wishes to reopen the previously denied claim, he may apply to do so at his local RO.


FINDINGS OF FACT

1.  The Veteran's current right knee arthritis was not incurred during service, or manifested to a compensable degree within one year after separation; however, resolving all reasonable doubt in the Veteran's favor, his current right knee arthritis was aggravated by abnormal gait and limping from service-connected disabilities. 

2.  The Veteran's current left knee arthritis was not incurred during service, or manifested to a compensable degree within one year after separation; however, resolving all reasonable doubt in the Veteran's favor, his current left knee arthritis was aggravated by abnormal gait and limping from service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee arthritis, as secondary to service-connected disabilities based on aggravation, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for left knee arthritis, as secondary to service-connected disabilities based on aggravation, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a right knee disorder and a left leg disorder, namely, a left knee disorder.  The Board's decision herein to grant service connection for right knee arthritis and left knee arthritis constitutes a full grant of the benefits sought on appeal.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

The Veteran is already service connected for a low back disability with associated radiculopathy to both lower extremities, and for a right ankle disability.  Such disabilities were granted based on reported injuries to those parts when the Veteran was thrown from a jeep in 1955 during active service.  The Veteran contends that he also has a right knee disorder and a left leg or knee disorder due to that accident.  

Additionally, the Board notes that the Veteran has had falls over the years due to his right ankle disability, and that low back disabilities may sometimes affect other body parts, to include the knees.  VA must consider all possible theories of entitlement that are raised by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  

Service connection may be granted for a disability from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  Under the current version, service connection may not be awarded based on aggravation of a nonservice-connected disability unless a pre-aggravation baseline level of disability has been established to allow a comparison to the current level of disability.  See 38 C.F.R. § 3.310(b) (2011).  Although the stated intent of this change was to implement the requirements set forth in Allen, the Board finds that the amendment amounts to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Here, the Veteran filed his claims in prior to October 2006, and the claims were denied in connection with this appeal in an April 2006 rating decision.  Therefore, the Board has applied the prior version of 38 C.F.R. § 3.310, which does not require the establishment of a baseline level of disability before an award of service connection based on aggravation may granted, as such version is more favorable to the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the reported 1955 accident and any associated injuries are not documented in the Veteran's service records.  However, it appears that his complete records from this period of service are not available.  Rather, only the 1954 pre-service induction examination, a 1956 re-enlistment examination, treatment record records through separation from service, and a 1958 separation examination have been obtained.  However, the Veteran and the fellow service member are competent to report the accident, as it is factual in nature.  See Barr, 21 Vet. App. at 307-08; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Board previously found the Veteran and a fellow service member to be competent and credible with respect to the occurrence of the vehicle accident in 1955.  

The Veteran asserts that he cut his knees during the 1955 vehicle accident, when he flew over the driver and landed on his back.  He states that he still has small scars on the left knee, which he showed to the hearing officer during a hearing at the RO in January 2007.  In a September 2008 statement, the Veteran also stated that he received a contusion on the left knee and a fractured right knee during Sage Brush maneuvers in 1955 from the vehicle accident.

In an August 2005 statement, a fellow service member, R.H.P., reported that the Veteran was involved in several accidents in the Sage Brush exercise.  He stated that the Veteran apparently fractured one leg and had swelling, and he later reported occasional pain in the back and right foot.  R.H.P. did not mention any complaints by the Veteran of pain in either knee or any left leg condition during service.  

The Veteran testified during the January 2007 RO hearing that he was told many years after service that he had a calcified fracture in the right ankle.  He also testified to knee pain while stationed in Germany (in his second period of service).  The Veteran denied a "trick" or locked knee, and no abnormality was found, in a November 1956 examination before his reenlistment for a second consecutive period of service.  Thereafter, service records include a notation in December 1957 that the Veteran fell on something in the dark and wounded his left leg above the knee, resulting in an infected wound which was treated with penicillin and a tetanus shot.  The Veteran again denied a "trick" or locked knee, and no abnormality was found, in his March 1958 separation examination.

Available post-service medical evidence includes VA treatment records dated from January 1981 through July 2010.  There is a notation in December 1985 of pain in both knees with an assessment of osteoarthritis, although there were no findings recorded or any indicated x-rays at that time.  In May 2004 and October 2004, the Veteran reported having right knee pain when he first injured his right ankle during service.  No knee findings or diagnosis were recorded.  An April 2006 record notes complaints of left leg pain, with an assessment of sciatica.  There are no other notations of current pain in either knee or any diagnosed arthritis until August 2007.  

In August 2007, the Veteran complained of pain in both knees (as well as in the low back and right ankle) and had objective decreased range of motion and pain bilaterally.  The assessment was bilateral knee pain which the Veteran related as due to trauma in active service.  The Veteran complained of the left knee several times from September 2008 through September 2009.  An MRI of the right knee was also done in August 2009, which showed no definite meniscal tear but a small effusion and Baker's cyst, as well as possible arthropathy.  It was noted that findings at the anterior cruciate ligament (ACL) could be residual from a prior injury, but this needed to be correlated with signs of instability.  

At an October 2009 orthopedic consult, the Veteran reported left knee pain for many years, with a history of previous trauma many years ago.  X-rays taken that day were noted to show degenerative joint disease, and the x-ray report shows an impression of mild osteoarthritis changes in the bilateral knees.  Similarly, in a November 2009 rehabilitation consult, the Veteran reported bilateral knee pain with a history of multiple body trauma while in the military to the low back, left hip, both knees, and the right ankle.  The assessment was chronic knee pain degenerative joint disease (most probably post-traumatic), patellar tendinitis, and Osgood Schlatter's disease.  This assessment was again recorded in a February 2010 physical therapy note.  X-rays conducted in May 2010 for bilateral knee pain again show mild degenerative changes of the knees, as well as left knee joint effusion, with no focal bony lesions. 

In addition to treatment records, the Veteran has been afforded several VA examinations over the years.  In a July 1997 VA general examination for the purposes of aid and attendance, the Veteran reported back pain but did not complain of any knee symptoms or other symptoms in the left leg.  He was diagnosed with a history of cellulitis in the right leg and degenerative joint disease of the back.  

In a November 1999 VA general examination, the Veteran reported weakness and buckling of the knees while walking, associated with frequent pain for a few minutes a time.  He reported that a Jeep had rolled over several years ago and he flew out and fell over his low back onto a tree, although he did not mention his knees in reference to the accident.  There was no objective pain on motion, instability, weakness, abnormal movement or guarding, or other symptomatology of the right knee, although there was diminished right knee jerk and positive straight leg raising on the right leg.  The examiner diagnosed a back disorder and right leg radiculopathy, but there was no knee diagnosis.

The Veteran had a VA examination for his current claims in August 2010.  At that time, the Veteran again alleged bilateral knee pain as a result of trauma during service in 1955 when he fell from a jeep and injured both knees, reporting pain in the knees (and other areas) ever since.  After physical examination, the examiner diagnosed degenerative joint disease of the bilateral knees, based in part on the May or June 2010 x-ray results.  The examiner opined that the Veteran's conditions in both knees were less likely related to service but, rather, were due to aging.  He reasoned that there was no evidence that Veteran was treated consecutively for any knee conditions in 1955 or for years thereafter.  In contrast, the examiner noted that although there was no treatment in 1955 or for years thereafter for the right ankle, there were radiological findings suggestive of trauma so the ankle condition should be considered service-connected in the absence of any other trauma.  

It is unclear if the most recent VA examiner considered the Veteran's lay statements concerning the timing of his bilateral knee symptoms.  Further, the Board notes that the Veteran has had falls over the years due to his right ankle disability, and that low back disabilities may sometimes affect other body parts, to include the knees.  Accordingly, the Board forwarded the entire claims file to a specialist with the Veterans' Health Administration (VHA) for an opinion as to the etiology of the current arthritis of the right and left knees, or any other disorder of the left leg, with consideration of all available lay and medical evidence.  	

In a July 2012 report and August 2012 addendum (after request for clarification), the VHA orthopedist stated that he agreed with the August 2010 VA examiner's opinion that the Veteran's bilateral knee disorders of arthritis were less likely than not related to service.  The specialist reasoned that the small left knee scar, the lack of treatment over many years, and no demonstration of posttraumatic changes on x-rays make it less likely than not that the left knee arthritis is related to the reported 1955 accident.  Similarly, the specialist reasoned that the lack of treatment over many years and no demonstration of posttraumatic changes on x-rays favor the development of degenerative arthritis, not posttraumatic arthritis, in the right knee.  

The VHA specialist also opined that the Veteran's arthritis in both knees was at least as likely as not worsened beyond its normal progression (aggravated) by the service-connected right ankle and low back disabilities with associated radiculopathy.  For both knees, the specialist reasoned that abnormal gait and limping resulting from such disabilities, as described by the Veteran and various examiners in the evidence of record, can aggravate knee osteoarthritis. 

Considering all evidence of record, the Board finds that service connection is not appropriate for either knee on a direct basis, as the weight of the evidence does not establish that the current right or left knee arthritis was incurred during service.  In this regard, the Veteran is competent to report injuring his knees or having knee symptoms such as pain during service and continually since that time, as the injury would be factual in nature and symptoms would be within his realm of personal observation.  See Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d at 1377.  

However, there are discrepancies in the medical evidence as to continuing knee symptoms after the 1955 accident in service, and no knee symptoms were documented for many years after service.  For example, the Veteran denied knee problems and no knee abnormalities were found in service examinations in 1956 and at the March 1958 separation examination.  He also did not mention knee problems during several VA examinations over the years prior to his current claims.  As summarized above, although the Veteran complained of the ankle and back several times, there were very few references to knee pain in particular until many years after service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during military service, which resulted in a chronic or persistent disorder.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, the most recent VA examiner and the VHA specialist both opined that the current knee disorders are not related to military service.  Significantly, the VHA specialist considered both the lay and medical evidence, and found that the medical evidence (including x-rays) did not support a direct relationship to the reported vehicle accident during service.  The Board notes that a November 2009 rehabilitation consult record and a February 2010 physical therapy note both record that the Veteran had "degenerative joint disease (most probably post-traumatic)" with chronic knee pain, as well as patellar tendinitis and Osgood Schlatter's disease.  However, these do not appear to be based on x-ray findings, which the VA examiner and VHA specialist noted did not show posttraumatic changes.  As such, the VA examiner and VHA specialist's opinions in this regard are more probative and outweigh the other medical opinion.  

The Veteran and his representative are not competent to offer an opinion as to the etiology of his knee disorders, as this question requires specialized knowledge, training, or experience based on the complex nature of the knees, especially given the conflicting evidence as to the timing of his symptomatology.  See Barr, 21 Vet. App. at 308.  As such, their statements that the Veteran's knee disorders are related to service are of no probative value and do not support service connection.

The evidence also does not establish that arthritis in either knee was first exhibited or diagnosed during service, or manifested to a compensable degree within one year after the Veteran's separation from active duty in 1958.  Rather, the first diagnosis of arthritis is many years after service.  For the foregoing reasons, direct service connection is not warranted for the Veteran's arthritis of the knees, to include on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

However, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for arthritis of both knees as secondary to service-connected disabilities.  Specifically, the VHA specialist opined that the Veteran's arthritis in both knees was at least as likely as not aggravated by the service-connected right ankle and low back disabilities.  These opinions were based on a thorough review of all lay and medical evidence of record, and they are supported by well reasoned rationale.  Therefore, the benefit of the doubt rule applies, and all reasonable doubt as to the etiology of the bilateral knee arthritis is resolved in the Veteran's favor.  38 C.F.R. § 3.102.  As such, service connection is warranted for bilateral knee arthritis on a secondary basis due to aggravation.  38 C.F.R. § 3.310.


ORDER

Service connection for right knee arthritis, as secondary to service-connected disabilities based on aggravation, is granted.

Service connection for left knee arthritis, as secondary to service-connected disabilities based on aggravation, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


